DETAILED ACTION
This office action is in response to the Request for Continuation filed on 2/24/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In regards to claims 1 and 10, it appears that “to selectively connect the second winding of the first transformer” should be “to selectively connect the secondary winding of the first transformer”.  
In regards to claims 1 and 10, it appears that “to selectively connect the second winding of the second transformer” should be “to selectively connect the secondary winding of the second transformer”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovici et al. (US20150092451, hereinafter Popovici).
	Regarding Claim 17, Popovici discloses (fig. 3) A DC-DC power converter comprising: means for inducing current (¶26) from a supply source referenced to a ground potential (@316); means (314-1, 314-2) for rectifying current to a load; an isolator comprising a first transformer (T31) and a second 
	Regarding Claim 18, Popovici discloses (fig. 3) the means for rectifying current to the load includes: a first output circuit coupled to the load (D31/D32, S1), the first output circuit including a secondary winding of the first transformer (S1) and a first output switch (D31) coupled in series with each other between the load and the ground potential (316); and a second output circuit (D33/D34, S2) coupled to the load, the second output circuit including a secondary winding (S2) of the second transformer and a second output switch (D33) coupled in series with each other between the load and the ground potential.  
	Regarding Claim 19, Popovici discloses (fig. 3) one of the first output switch or the second output switch is a diode (D33).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovici in view of Reddy et al. (US20060152950, hereinafter Reddy).

	Regarding Claim 1, Popovici discloses a DC-DC power converter (fig. 3) comprising: a first transformer (T31); a second transformer (T32) having a primary winding (P2) coupled in series with a primary winding of the first transformer (P1); a first set of switches (302) configured to selectively couple the primary windings of the first and second transformers with an input supply (Vin); a first rectifier (314-1) coupled in series with a secondary winding of the first transformer (S1) and an output node of the DC-DC power converter (@Vout); a second rectifier (314-2) coupled in series with a secondary winding of the second transformer (S2) and the output node of the DC-DC power converter; and a controller configured to couple the primary windings with a supply voltage during a first interval and during a second interval, and to isolate the supply voltage form the primary windings and allow energy of the primary windings to freewheel via two switches coupled (EXAMINER NOTE: Applicant’s disclosure, see fig. 1, shows the switches being coupled/connected to ground via transformer coupling, thus intervening elements are present in Applicants claimed connection/coupling, therefore when an element is referred to as being "connected to" or "coupled to" another element, it is interpreted to be connected or coupled to the other element wherein intervening elements may be present.  In contrast, when an element is referred to as being "directly connected to" or "directly coupled to" another element, it is interpreted that there are no intervening elements present.) to ground (@316) during transitions between the first interval and the second interval, wherein the first set of switches includes the two switches (¶26, between the deadtimes of the switches ON/OFF times, the freewheeling diodes of QH1, QH2, QL1, QL2 would allow the energy of the windings to freewheel).
	Popovici does not disclose the second transformer having the primary winding directly coupled in series with the primary winding of the first transformer, or a first rectifier switch  to selectively 
	Reddy discloses (fig. 2) a second transformer (132) having a primary winding (1 of 132) directly coupled in series with a primary winding (1 of 131) of a first transformer (131) and a first rectifier switch (1Q6) to selectively connect the second winding of the first transformer (2 of 131) to an output node (@170) and a second rectifier switch (2Q6) to selectively connect the second winding of the second transformer (2 of 132) to an output node (@170).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include directly connecting the primaries in series as disclosed in Reddy as a design choice of locating a capacitor which would maintain avoidance of core saturation of the primaries furthermore it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Furthermore replacing the rectifying diodes with switches would improve the rectification efficiency.
	Regarding Claim 2, Popovici discloses (fig. 3) a reference terminal; and wherein the first rectifier and the second rectifier are coupled directly to the reference terminal (318).
	Regarding Claim 3, Popovici discloses (fig. 3) the DC-DC power converter does not include a separate, inductor-based filter coupled to the primary winding of the first transformer or the primary winding of the second transformer (see fig. 3).  
	Regarding Claim 4, Popovici discloses (fig. 3) the DC-DC power converter does not include a separate inductor-based filter coupled to the first rectifier or the second rectifier (see fig. 3, ¶32).  
	Popovici does not disclose a first rectifier switch or a second rectifier switch.
	Reddy discloses a first rectifier switch (1Q6) and a second rectifier switch (2Q6).

	Regarding Claim 5, Popovici discloses (fig. 3) the first transformer includes a single primary winding (p1) and a single secondary winding (1 is a single winding).  
	Regarding Claim 6, Popovici discloses (fig. 3) the second transformer includes a single primary winding (P2) and a single secondary winding (winding 3 is a single winding).  
	Regarding Claim 9, Popovici discloses (fig. 3) a direct magnetic coupling mechanism (core of T31) of the first transformer is distinct from a direct magnetic coupling mechanism of the second transformer (core of T32, ¶20).  
	Regarding Claim 10, Popovici discloses (fig. 3) A method of operating an isolated dc-dc converter, the method comprising: inducing a first, primary current flow (IP+) in primary windings of a first transformer (P1 of T31) and a second transformer (P2 of T32) during a first interval; inducing a second, primary current flow (IP-) in the primary windings during a second interval (¶26); freewheeling current of the primary windings via a ground connection of the primary windings during transitions between the first interval and the second interval (between the deadtimes of the switches ON/OFF times, the freewheeling diodes of QH1, QH2, QL1, QL2 would allow the energy of the windings to freewheel); and repeatedly alternating between the first interval and the second interval to generate a single DC output voltage (¶26-27) using a secondary winding (S1) of the first transformer and a secondary winding of the second transformer (S2).
	Popovici does not disclose the primary windings of the first transformer and the second transformer are directly connected in series or operating a first rectifier switch coupled in series with the secondary winding of the first transformer to selectively connect the second winding of the first transformer to an output node; operating a second rectifier switch coupled in series with the secondary 
	Reddy discloses (fig. 2) the primary windings of the first transformer (1 of 131) and the second transformer (1 of 132) are directly connected in series and operating a first rectifier switch (1Q6) coupled in series with the secondary winding of the first transformer (2 of 131) to selectively connect the second winding of the first transformer to an output node (@170); operating a second rectifier switch (2Q6) coupled in series with the secondary winding of the second transformer (2 of 132) to selectively connect the second winding of the second transformer to the output node (@170). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include directly connecting the primaries in series as disclosed in Reddy as a design choice of locating a capacitor which would maintain avoidance of core saturation of the primaries furthermore it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Furthermore replacing the rectifying diodes with switches would improve the rectification efficiency.
	Regarding Claim 11, Popovici discloses (fig. 3) including inducing first, secondary current flow (Is1) in a secondary winding of the first transformer in response to the first primary current flow to provide an output voltage of the converter; and blocking second, secondary current flow induced in the secondary winding of the second transformer by the first primary current flow (¶26-27).  
	Regarding Claim 13, Popovici discloses (fig. 3) the second transformer is configured to emulate an inductor when the first primary current flow is induced (induction across core of T31).  
	Regarding Claim 14, Popovici discloses (fig. 3) inducing second primary current flow in primary windings of the first transformer and the second transformer (Ip-); blocking a third, secondary current flow induced in the secondary winding of the first transformer by the second primary current flow; and 
	Regarding Claim 15, Popovici discloses (fig. 3) the first transformer is configured to emulate an inductor when the second primary current flow is induced (induction across core of T31).  
	Regarding Claim 16, Popovici discloses (fig. 3) coupling the primary winding in series and to ground (316) to allow current in the primary windings to freewheel to provide freewheeling current; and rectifying current induced in the secondary windings of the first and second transformers by the freewheeling current to provide the output voltage of the converter (¶26, between the deadtimes of the switches ON/OFF times, the freewheeling diodes of QH1, QH2, QL1, QL2 would allow the energy of the windings to freewheel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovici in view of Reddy further in view of Sadki et al. (US10181797, hereinafter Sadki).
	Regarding Claim 7, Popovici does not disclose the first rectifier switch is a transistor.  
	Sadki discloses the first rectifier switch is a transistor (col. 8, lines 8-15).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include rectifying transistor as disclosed in Sadki to improve efficiency of system (Sadki, col. 8, lines 8-15).

	Sadki discloses the second rectifier switch is a transistor (col. 8, lines 8-15).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include rectifying transistor as disclosed in Sadki to improve efficiency of system (Sadki, col. 8, lines 8-15).
	Regarding Claim 20, Popovici does not disclose one of the first output switch or the second output switch is a transistor.
	Sadki discloses one of the first output switch or the second output switch is a transistor (col. 8, lines 8-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include rectifying transistor as disclosed in Sadki to improve efficiency of system (Sadki, col. 8, line 15).

Claim 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovici in view of Sadki.
	Regarding Claim 20, Popovici does not disclose one of the first output switch or the second output switch is a transistor.
	Sadki discloses one of the first output switch or the second output switch is a transistor (col. 8, lines 8-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popovici to include rectifying transistor as disclosed in Sadki to improve efficiency of system (Sadki, col. 8, line 15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11, 13-16 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fraidlin; Simon et al., US 5838552, discloses an asymmetrical power converter and method of operation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838